Citation Nr: 1013771	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-15 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service with the United States Air 
Force from December 1965 to February 1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which declined to reopen a claim for service 
connection for bilateral hearing loss.  In an April 2008 
statement of the case (SOC), the RO reopened and denied the 
claim on the merits.  

The issue of entitlement to service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  .


FINDINGS OF FACT

1.  By way of a March 2005 decision, the RO in Boise, Idaho, 
denied service connection for bilateral hearing loss, finding 
that there was no nexus to service; the Veteran did not 
appeal and the decision became final in March 2006.

2.  Evidence received since March 2005 has not been 
previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, 
relates to an unestablished fact, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue of whether new and material 
evidence has been received, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed. 

New and Material Evidence

Although the RO reopened the claim of service connection for 
bilateral hearing loss in the April 2008 SOC, the Board is 
required to first consider whether new and material evidence 
had been presented before the merits of claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the March 2005 denial, the Veteran has submitted a copy 
of a private audiological examination by Dr. TRD.  The 
private audiologist was able to review service treatment 
records, apparently provided by the Veteran, dealing with in-
service audiometric testing.  It is unclear whether the 
doctor reviewed the actual records, or a summary provided by 
another party.  In any case, upon review of audiometric 
readings allegedly taken at entry into and separation from 
service, Dr. TRD opined that "given the change in his 
hearing from his admission to the military and upon 
discharge," currently diagnosed hearing loss is "most 
likely" due in part to in-service noise exposure, as well as 
age.

A VA audiologist, Dr. MS, disputes the probative value of Dr. 
TRD's opinion, noting that several factual errors were made 
in summarizing the evidence.  Most importantly, Dr. TRD 
considered a 1968 hearing conservation test to be the 
separation examination instead of considering the much 
improved results from the 1969 examination on discharge.  It 
is clear that a medical opinion based on an incorrect factual 
basis is has no probative value, and hence cannot constitute 
new and material evidence.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).

However, while the specific facts relied upon by Dr. TRD were 
incorrect, the overall trend he cites was correct.  Testing 
does show an upward shift in puretone thresholds between 
entry into and discharge from active duty service, though not 
as large an increase as Dr. TRD considered.  The Board finds, 
therefore, that the opinion of Dr. TRD cannot be completely 
discounted, as his logic remains valid.  His opinion was not 
previously considered, bears directly upon the unestablished 
fact of a nexus between service and current hearing loss, and 
raises the reasonable possibility of substantiating the 
claim.  

As new and material evidence has been received, the claim of 
entitlement to service connection for bilateral hearing loss 
may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened; to 
that extent only, the claim is granted.  


REMAND

Remand is required for further development consistent with 
VA's duty to assist the Veteran in substantiating his claim, 
and applicable case law.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159; Hensley v. Brown, 5 Vet. App. 155 (1993).

A VA examination is required to ensure that the full 
evidentiary record is considered by any medical opinion of 
record.  Dr. MS has twice opined that because a hearing loss 
disability for VA purposes was not demonstrated in service 
treatment records, current hearing loss is not related to in-
service noise exposure.

However, a review of October 1965 and January 1969 
audiometric testing demonstrates an increase in puretone 
thresholds at all but one frequency.  The increase is not 
dramatic, but is clear.  Any adequate medical opinion must 
address this increase, particularly in light of prior 
determinations that the Veteran had sufficient noise exposure 
on the flight line in service to cause tinnitus.

Further, the opinions of Dr. MS fail to adequately describe 
the Veteran's occupational noise exposure following service.  
He worked as a policeman, but this is not in and of itself a 
noisy occupation.  Certainly he may have duties which exposed 
him to noise, but these must be identified with specificity 
and his use of any hearing protection described before the 
impact of such can be considered in the etiology of the 
Veteran's current hearing loss.

Moreover, the Board notes that at the time the Veteran 
served, the standard scale for measurement of hearing loss 
was in the process of changing.  VA presumes that the service 
department uses the ASA standard prior to October 31, 1967, 
and applies the current ISO standard since that date.  The 
record, and the medical opinions contained in the claims 
file, does not indicate if the tests given at various times 
were converted to a single standard, or if different scales 
were compared.  On remand, the measuring standard for the 
considered audiometries must be stated.

Finally, in his May 2008 Substantive Appeal, the Veteran 
requested a hearing before the Board.  A hearing was 
scheduled for June 2009, but the Veteran did not appear.  
Several days later, the RO received notice that the Veteran 
was unable to attend the hearing due to recent surgery.  He 
did not ask that another hearing be scheduled.  On remand, 
the RO should clarify whether the Veteran still desires a 
hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
clarification as to whether he still 
desires a hearing before the Board and, if 
so, what type of hearing he prefers.  A 
hearing should be scheduled for him, if 
requested.

2.  Schedule the Veteran for a VA 
audiological evaluation to determine the 
nature and etiology of his claimed 
bilateral hearing loss.  The claims file 
must be made available for review by the 
examiner.  The examiner should be informed 
that the Veteran was exposed to aircraft 
noise during service.  The examiner should 
elicit as thorough a history as possible 
from the Veteran, to include post-service 
occupational and recreational noise 
exposure and information regarding hearing 
protection.  Based on the audiological 
examination, records review, and relevant 
history provided by the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any diagnosed hearing loss disability 
is causally related to noise exposure in 
service.  A complete rationale is requested 
for any opinion expressed.  

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


